DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment Acknowledged
2.	The 07/15/2020 preliminary amendment includes the specification is currently amended to change the title and to list related U.S. Application No. 15/937,935 file 03/28/2018.  Claims 1-15 are currently pending and an office action on the merits follows.
Drawing Objection
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
(i)	Claim 1’s following limitations: “[a] method of operating a pixel circuit comprising the steps of: operating the pixel circuit in a measurement phase to compensate for variations in properties of a light-emitting device in the pixel circuit, the measurement phase comprising the steps of: operating the pixel circuit in a first measurement charge phase, wherein a first data voltage is applied to the pixel circuit to charge a capacitance of the pixel circuit; operating the pixel circuit in a measurement discharge phase to discharge the capacitance of the pixel circuit; operating the pixel circuit in a sampling phase, wherein one or more voltages at the light-emitting device at the end of the measurement discharge phase is measured on a sample line; and operating the pixel circuit in a second measurement charge phase by applying a second data voltage to the pixel circuit, wherein the second data voltage is adjusted relative to the first data voltage based on the voltage measured at the end of the measurement discharge phase to compensate for property variations of the light-emitting device; and operating the pixel circuit in an emission phase, wherein an emission data voltage is applied to the 
(ii)	Claim 2’s following limitations: “wherein the first data voltage is up to 100mV higher than a threshold voltage of the light-emitting device.”
(iii)	Claim 3’s following limitations: “wherein data voltages are applied to an anode of the light emitting device”.
(iv)	Claim 4’s following limitations: “wherein the emission phase comprises: an emission charge phase during which the emission data voltage is applied to the pixel circuit, and the light-emitting device emits light and the capacitance of the pixel circuit is charged; and an emission discharge phase, wherein the emission data voltage is disconnected from the pixel circuit, and the capacitance of the pixel circuit discharges through the light-emitting device such that the light-emitting device continues to emit light”.
(v)	Claim 5’s following limitations: “wherein a set of first emission phases comprises one or a plural data writing the emission data voltage for light emission to the light-emitting device, and a second set emission phase comprises writing one or a plural zero data voltage value to the light-emitting device”.
(vi)	Claim 6’s following limitations: “based on the one or more voltages measured during the sampling phase, calculating a capacitance of the pixel circuit and a threshold voltage of the light emitting device, wherein variations in capacitance of the pixel circuit and/or threshold voltage of the light-emitting device are compensated”.
(vii)	Claim 7’s following limitations: “further comprising compensating for a parasitic capacitance on the sample line”.

(ix)	Claim 9’s following limitations: “wherein the first voltage is set at a level below the threshold voltage of the light-emitting device, such that the light-emitting device does not emit light during the sampling phase”.

(xi)	Claim 11’s following limitations: “wherein the second voltage is approximately the threshold voltage of the light-emitting device”.
(xii)	Claim 12’s following limitations: “wherein the second voltage is determined repeatedly in real time during operation of the pixel circuit”.
(xiii)	Claim 13’s following limitations: “wherein a number of iterations “n” for measuring the second voltage is based on a predetermined difference in voltages measured for successive iterations”.
(xiv)	Claim 14’s following limitations: “wherein the one or more voltages measured during the sampling phase are measured at an anode of the light emitting device”.
(xv)	Claim 15’s following limitations: “wherein the light-emitting device is one of an organic light-emitting diode, a micro light-emitting diode (LED), or a quantum dot LED”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing 
Claim Objections
4.	Claims 1-15 are objected to because of the following informalities:  
	Claim 1 at line 1 needs to be changed from “the steps of” to “steps of” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 2-15 that depend upon claim 1.
	Claim 1 at line 4 needs to be changed from “the steps of” to “steps of” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 2-15 that depend upon claim 1.
Claim 1 at line 19 needs to be changed from “the emission of light” to “emission of light” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 2-15 that depend upon claim 1.
Claim 6 at line 1 needs to be changed from “a pixel circuit claim 1” to “a pixel circuit of claim 1” to be grammatically correct.  Compare for example claim 1 at line 1 includes “a pixel circuit of claim 1”.  Appropriate correction is required.  This objection applies to claim 7 that depends upon claim 6.
Claim 8 at line 4 needs to be changed from “the sampling line” to “the sample line” to correct a lack of antecedent basis issue.  Compare claim 1 at line 12 that includes “a sample line” and claim 8 at lines 7-8, 10, 13, 15, 19, 21 and 24 includes “the 
Claim 8 at lines 7-8 needs to be changed from “the parasitic capacitance on the sample line” to “a parasitic capacitance on the sample line” to correct a lack of antecedent basis issue.  While claim 7 at line 2 includes “a parasitic capacitance on the sample line”, claim 8 depends upon claim 1 and not claim 7.  Appropriate correction is required.  This objection applies to claims 9-13 that depend upon claim 8.
Claim 8 at line 16 needs to be changed from “the parasitic capacitance on the sampling line” to “the parasitic capacitance on the sample line” to correct a lack of antecedent basis issue.  Note this correction is contingent upon applicant correcting claim 8 at lines 7-8 from “the parasitic capacitance on the sample line” to “a parasitic capacitance on the sample line” as mentioned above.  This objection applies to claims 9-13 that depend upon claim 8.
Claim 8 at line 22 needs to be changed from “the sampling line” to “the sample line” to correct a lack of antecedent basis issue.  Compare claim 1 at line 12 that includes “a sample line” and claim 8 at lines 7-8, 10, 13, 15, 19, 21 and 24 includes “the sample line”.  Appropriate correction is required.  This objection applies to claims 9-13 that depend upon claim 8.
Claim 9 at line 2 needs to be changed from “the threshold voltage of the light-emitting device” to “a threshold voltage of the light-emitting device” to correct a lack of antecedent basis issue.  While claim 2 at line 2 and claim 6 at lines 3-5 includes “threshold voltage of the light-emitting device”, claim 9 does not depend upon either of these claims.  Appropriate correction is required.  
Claim 10 at line 1 needs to be changed from “a pixel circuit claim 8” to “a pixel circuit of claim 8” to be grammatically correct.  Compare for example claim 9 at line 1 includes “a pixel circuit of claim 8”.  Appropriate correction is required.  
Claim 11 at line 2 needs to be changed from “the threshold voltage of the light-emitting device” to “a threshold voltage of the light-emitting device” to correct a lack of antecedent basis issue.  While claim 2 at line 2 and claim 6 at lines 3-5 includes “threshold voltage of the light-emitting device”, claim 11 does not depend upon either of these claims.  Appropriate correction is required.
Potentially Allowable Subject Matter
5.	In the event that the above-stated claim objections are overcome, then claims 1-15 would become allowed.

    PNG
    media_image1.png
    4014
    3916
    media_image1.png
    Greyscale

claim 1 identifies the distinct features: “wherein the second data voltage is adjusted relative to the first data voltage based on the voltage measured at the end of the measurement discharge phase to compensate for property variations of the light-emitting device(Fig. 4: OLED)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0005581 A1 to Kim et al. (“Kim”) and U.S. Patent Pub. No. 2016/0240144 A1 to Song et al. (“Song”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

More specifically as to claim 1, Kim discloses a method of operating a pixel circuit(P)(FIGs. 1-2, 4-5, 7, 6A-6C; ¶¶0041-0066) comprising the steps of: 
operating the pixel circuit(P)(FIG. 4; ¶¶0054-0055) in a measurement phase(Tpgm, Tsen, Tsam)(FIGs. 5, 6A-6C; ¶¶0061-0066) to compensate for variations in properties of a light-emitting device(OLED)(FIG. 4; ¶¶0006, 0041- in the pixel circuit(P)(FIG. 4; ¶¶0054-0055), the measurement phase(Tpgm, Tsen, Tsam)(FIGs. 5, 6A-6C; ¶¶0061-0066) comprising the steps of:
operating the pixel circuit(P)(FIG. 6A; ¶¶0054-0055) in a first measurement charge phase(programming phase Tpgm)(FIGs. 5, 6A; ¶¶0061, 0064), wherein a first data voltage is applied to the pixel circuit(P)(FIG. 6A; ¶¶0054-0055, 0064) to charge a capacitance(Cst and capacitance of wiring between Cst and OLED)(FIG. 6A; ¶0055) of the pixel circuit(P)(FIG. 4; ¶¶0054-0055);
operating the pixel circuit(P)(FIG. 6B; ¶¶0054-0055) in a measurement discharge phase(sensing phase Tsen)(FIGs. 5, 6B; ¶¶0061, 0065) to discharge the capacitance(Cst and capacitance of wiring between Cst and OLED)(FIG. 6A; ¶0055) of the pixel circuit(P)(FIG. 6B; ¶¶0054-0055, 0065);
operating the pixel circuit in a sampling phase(sampling phase Tsam)(FIGs. 5, 6C; ¶¶0061, 0066), wherein one or more voltages at the light-emitting device(OLED)(FIG. 6C; ¶¶0055, 0066) at the end of the measurement discharge phase(sensing phase Tsen)(FIGs. 5, 6B; ¶¶0061, 0065) is measured on a sample line(14)(FIG. 6C; ¶0066); and 
operating the pixel circuit(P)(FIG. 4; ¶¶0054-0055) in an emission phase (¶¶0042, 0053), wherein an emission data voltage is applied to the light emitting device(OLED)(FIG. 4; ¶¶0042, 0053, 0055; claim 1, especially – “an image data voltage”) for the emission of light based on the compensating performed during the measurement phase(Tpgm, Tsen, Tsam)(FIGs. 5, 6A-6C; ¶¶0042, 0053, 0061-0066).
Kim does not expressly disclose and operating the pixel circuit in a second measurement charge phase by applying a second data voltage to the pixel circuit, wherein the second data voltage is adjusted relative to the first data voltage based on the voltage measured at the end of the measurement discharge phase to compensate for property variations of the light-emitting device.
Song discloses and operating the pixel circuit(PX)(FIG. 1; ¶0067) in a second measurement charge phase by applying a second data voltage to the pixel circuit(PX)(FIG. 1; ¶0067).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim with Song to provide a method of operating a pixel circuit that more accurately measures the deterioration of the light emitting device (¶0067).
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692